DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Allowable Subject matter
Claim(s) 18-22 is/are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of features in these claims.  However, these claims cannot be considered "allowable" at this time due to the rejection(s) under U.S.C. 112(b) set forth in this Office Action, and/or because they depend from a rejected base claim.  Therefore upon the claims being rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112, and are amended to include the limitations in their parent claims, where applicable, as set forth in this Office Action, further consideration of these claims with respect to the prior art will be necessary.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Election/Restrictions
Claim 1-10 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/12/2022, consequently, the election is made final.
Claims 11-23 are under examination.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is: 
Claim 11 – “fluid controller, configured to selectively open at least one of said branches”, is interpreted to mean one or more valves
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 11
The claim recites, “a controller configured to determine, based on an ambient temperature, whether at least one of said branches is open after said compressor is turned off.”  
The office interprets this to mean that the controller receives an ambient temperature input, and then based solely on this temperature, determines that a branch is in the open position or the closed position.  
However, the foregoing interpretation does not appear to be supported by the specification.  Instead, the specification appears to teach that the controller determines whether the branch should be open or closed based on ambient temperature. (see, e.g., par. 92 of the published application), and then moves the branch into such position. 
Claim 15
Claim 15 has the same issues as claim 1.
Claim 16
The claim recites, “closing of said compressor”.  The meaning of “closing said compressor” is not clear.  The office will interpret this as meaning the compressor is turned off.  Correction is required.  The same rejection applies to any other claims using the same or similar terminology.  
Claim 17
The claim recites, “first ambient temperature range includes a lower limit less than 20 degrees Celsius and/or an upper limit greater than 20 degrees Celsius.”  This is indefinite, because unless the range is 20 degrees Celsius, then claim encompasses the entirety of all possible temperatures, i.e., from absolute zero to infinity.  Such an unbounded range does not put meaningful bounds upon the scope of the claim. 
	Claim 19
	This claim is essentially the same as claim 17, but it is for a second ambient temperature range.  It is indefinite for the same reasons as claim 17.
Claims dependent upon those specifically discussed above are likewise rejected for incorporating the deficiencies of the parent claims.   
In the interests of compact prosecution, the claims are examined against the art as best as possible, notwithstanding the lack of clarity in the claims.  If the claims are amended to resolve the clarity issues, new searches for prior art may be necessary to address the amended claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 11-17 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0054041 to Choi and US 6,266,968 to Redlich.
Regarding claim 11, Choi teaches a cooling appliance, comprising:
a compressor (112, Fig. 3);
a plurality of branches connected in parallel at inlets thereof, wherein each of said branches having a corresponding evaporator (122, 124, Fig. 3);
a fluid controller (132, 134), configured to selectively open at least one of said branches, so that when said compressor is running, said corresponding evaporator in an opened branch of said branches is supplied with a refrigerant output from said compressor; (this is typical operation of a vapor compression system)
a controller (310, Fig. 4).
Choi does not teach, 
The controller is configured to determine, based on an ambient temperature, whether at least one of said branches is open after said compressor is turned off.
	Redlich teaches, 
Shutting an expansion valve during compressor off periods, depending upon ambient temperatures. (col. 5, lines 4-28).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Choi, in view of Redlich, in order to reduce start-stop loss while avoiding motor damage (col. 5, 4-7).     
	
	  Regarding claims 12 and 13, Choi as modified teaches the cooling appliance according to claim 11, wherein said branches include a first branch and a second branch (Fig. 3 two branches shown, each with an evaporator), but does not teach,
Claim 12 - said controller is configured to determine based on the ambient temperature whether said first branch is open after closing of said compressor.
	Claim 13 - said controller is configured to determine based on the ambient temperature whether said second branch is open after closing of said compressor.
	However, the motivation for modifying Choi in view of Redlich, described above in the rejection of claim 11, namely reducing start-stop loss while avoiding motor damage, would be applicable in either one or both of the branches shown in Choi.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Choi, in view of Redlich, to reduce start-stop losses while avoiding motor damage due to pressures in either one or both of the branches.
	
	Regarding claim 14, Choi as modified teaches the cooling appliance according to claim 11, but does not teach, 
wherein said controller is configured to determine based on the ambient temperature whether all said branches are open after closing of said compressor.
However, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Choi, in view of Redlich, to reduce start-stop losses while avoiding motor damage due to pressures in either one or both of the branches.  Under all of the possible types of systems that are deployed and operating conditions that will be encountered, all the branches will be closed in at least some systems in some operating conditions. 

Regarding claim 15, Choi teaches, a cooling appliance, comprising:
a compressor; (112, Fig. 3)
a first branch having a first evaporator (122) and a first inlet see Fig. 3;
a second branch having a second evaporator (144) and a second inlet, said first inlet of said first branch and said second inlet of said second branch are connected in parallel (Fig. 3), when said compressor is running and said first branch is open, said first evaporator is supplied with a refrigerant output from said compressor, and when said compressor is running and said second branch is open, said second evaporator is supplied with the refrigerant output from said compressor; (this is typical flow operation of a vapor compression cycle)
a controller coupled to said compressor (310, Fig. 4).
Choi does not teach, said controller configured to determine, based on an ambient temperature, whether said first branch is open after said compressor is turned off, and/or said controller is configured to determine, based on the ambient temperature, whether said second branch is open after said compressor is turned off.
Redlich teaches, 
Shutting an expansion valve during compressor off periods, depending upon ambient temperatures. (col. 5, lines 4-28).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Choi, in view of Redlich, in order to reduce start-stop loss while avoiding motor damage (col. 5, 4-7).     

Regarding claim 16, Choi as modified teaches the cooling appliance according to claim 15, wherein when the ambient temperature is within a first ambient temperature range, said first branch is closed after closing of said compressor, and when the ambient temperature is outside of the first ambient temperature range, said first branch is open after closing of said compressor. (Redlich, col. 5, 4-27, expansion valve is only closed when ambient temperatures are in the range below a certain temperature). 

Regarding claim 17, Choi teaches the cooling appliance according to claim 16, wherein the first ambient temperature range includes a lower limit less than 20 degrees Celsius and/or an upper limit greater than 20 degrees Celsius.
Any temperature range that includes 20 degrees will read on this claim.

Regarding claim 23, Choi teaches the cooling appliance according to claim 15, further comprising:
a first valve disposed between said first inlet of said first branch (132) and said first evaporator (122); and
a second valve (134) disposed between said second inlet of said second branch and said second evaporator (124).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763